DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is being examined in response to the application filed by the applicant on October 15, 2019.
Claim 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Hasun Khan.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 21, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 100 has been used to designate both a system and a transport device in Figure. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 104 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a housing from claim 3 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 3 objected to because of the following informality:
In this claim, it is stated that the first set of sensors comprises a multifunction LIDAR system, a housing, and a control system. This indicates that the sensors themselves have a housing and control system. However, in claim 10, it is stated that a parent aerial vehicle comprises a housing system.   The claim should be rephrased to indicate that the vehicle comprises these components, not that the sensors comprise them.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8, which is a method claim, is dependent on an apparatus claim 4. It's unclear how a method step limits an apparatus claim. The claim should be rephrased as –the parent aerial vehicle is configured to transmit…-- or similar.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation in claim 13 is:
Claim 13 which recites “the processor is further configured to determine, using a computer-based flight planner, a flight plan for the child aerial vehicle” where “processor computer-based flight planner” is the generic placeholder, “configured to determine a flight plan for the child aerial vehicle” is the functional language, and no structural modifier is stated in the claims.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lee (US 20170369169 A1)
Regarding Claim 1:
Lee teaches:
A system comprising: a parent aerial vehicle comprising a first set of sensors;  (“… first unmanned aerial vehicle 100 and the second unmanned aerial vehicle 200 may include photographing units 150 and 250. The photographing units 150 and 250 may respectively photograph the surroundings of the unmanned aerial vehicles 100 and 200 …” [0051])
Examiners Note: Parent aerial vehicle can be interpreted as the reference’s first unmanned aerial vehicle 100. Reference’s photographic unit can be used as one of the sensors.
at least one child aerial vehicle comprising a second set of sensors, wherein the at least one child aerial vehicle is releasably coupled to the parent aerial vehicle; (“… first unmanned aerial vehicle 100 and the second unmanned aerial vehicle 200 may include photographing units 150 and 250. The photographing units 150 and 250 may respectively photograph the surroundings of the unmanned aerial vehicles 100 and 200 …” [0051]; “… first unmanned aerial vehicle 100 and the second unmanned aerial vehicle 200 are vertically coupled to each other by the bridge 300 to be integrally operated.” [0055])
Examiners Note: Child aerial vehicle can be interpreted as the reference’s second unmanned aerial vehicle 100.
wherein the parent aerial vehicle is configured to transport the at least one child aerial vehicle to a region containing a target location, uncouple from the at least one child aerial vehicle, and transmit information to the at least one child aerial vehicle relevant to operation of the child aerial vehicle. (“… the first unmanned aerial vehicle may transport the at least one second unmanned aerial vehicle up to a standby location, and the at least one second unmanned aerial vehicle may be separated from the first unmanned aerial vehicle at the standby location and enters a target location.” [0019]; “the first unmanned aerial vehicle and the at least one second unmanned aerial vehicle by wirelessly transmitting and receiving a signal to and from the first unmanned aerial vehicle and the at least one second unmanned aerial vehicle, wherein the at least one second unmanned aerial vehicle entering the target location transmits and receives a signal to and from the controller through the first unmanned aerial vehicle that waits at the standby location.” [0020])
Examiner Note: Parent aerial vehicle can be interpreted as reference’s mother drone and first unmanned aerial vehicle whereas child aerial vehicle can be interpreted as reference’s child drone and second unmanned aerial vehicle.
Regarding Claim 4:
	Lee teaches:
the parent aerial vehicle further comprises a communication interface for receiving instructions from a remote system and for transmitting the information to the at least one child aerial vehicle. (“The first and second unmanned aerial vehicles 100 and 200 may transmit and receive signals to and from each other through the wireless transmission/reception units 130 and 230.”[0048]; “… first unmanned aerial vehicle 100 may perform the role of relay on wireless transmission and reception between the second unmanned aerial vehicle 200 and the controller 400 or the manipulator 500. That is, signals transmitted from the controller 400 or the manipulator 500 may be transmitted to the second unmanned aerial vehicle 200 …” [0049])
Regarding Claim 5:
Lee teaches:
the information transmitted to the at least one child aerial vehicle comprises one or more of: navigation instructions for the at least one child aerial vehicle to reach the target location, instructions for the at least one child aerial vehicle to operate the at least one sensor and to store information received from the at least one sensor, or navigation instructions for the at least one child aerial vehicle to return to the parent aerial vehicle for re- coupling to the parent aerial vehicle. (“The mother drone may act as a communication repeater for the baby drone in the standby state, and monitor the baby drone or provide an additional navigation signal.” [0087])
Regarding Claim 7:
Lee teaches:
at least one sensor of the second set of sensors is an optical sensor or a camera (“… first unmanned aerial vehicle 100 and the second unmanned aerial vehicle 200 may include photographing units 150 and 250.” [0052])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170369169 A1)
Regarding Claim 2:
	Lee teaches:
the parent aerial vehicle and the at least one child aerial vehicle each comprise a propulsion unit for propelling through an environment (“The first unmanned aerial vehicle 100 and the second unmanned aerial vehicle 200 respectively include bodies 110 and 210 and wing units 120 and 220 which are provided in the bodies 110 and 210 to provide a rotational force for flight.” [0045])
Examiners Note: Propulsion unit can be interpreted as reference’s wing units
at least one child aerial vehicle is a microscale unmanned aerial vehicle (UAV) having differing flight duration capabilities and battery power than the parent aerial vehicle. (“The power supply units 140 and 240 supply power necessary for driving the unmanned aerial vehicles 100 and 200 to the wing units 120 and 220.” [0050]; “… it is preferable that the power supply unit 140 of the first unmanned aerial vehicle 100 use a large capacity battery or fuel cell. The power supply unit 240 of the second unmanned aerial vehicle 200 preferably uses a battery with an appropriate capacity in terms of transportation efficiency …” [0051]; 
However, Lee does not explicitly teach that the second aerial vehicle is microscale UAV but does teach that the first aerial vehicle has larger power supply unit than the second aerial vehicle. Hence, the size of the second UAV is relatively smaller than the first UAV. It would have been an obvious matter of design choice to make the smaller UAV a microscale unmanned aerial vehicle in order to allow the vehicle access small areas, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170369169 A1) in view of Quinlan (US 20170349281 A1). 
Regarding Claim 8:
Lee does not expressly teach but Quinlan teaches:
the parent aerial vehicle transmits, via the communication interface, navigation instructions to the child aerial vehicle after decoupling from the child aerial vehicle. ("…  the parent module 30 may be configured to broadcast corresponding flight control instructions 170 to RF transceivers 17C of the various UAV child modules 20 via the RF transceiver 17 as shown in FIG. 2 when the UAS 10 transitions to the second flight configuration, to receive GPS position data, and/or to receive or transmit flight control status information." [0025]; "The child modules 20 are also configured to undock and separate from the forward wing 14F and from each other in order to transition to flight during the second flight configuration shown in FIG. 2, with such flight thereafter progressing independently of flight of the parent module 30." [0026])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Lee’s Unmanned aerial vehicle system having multi-rotor type rotary wing by parent aerial vehicle providing navigation instructions to the child aerial vehicle as taught by Quinlan  so that after reaching a rendezvous point, the child aerial vehicles can undock and detach from each other and from the aerial vehicle, transition to independent flight, conduct a designated module-specific mission, and then, if needed, return to the parent module for re-docking.

Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170369169 A1) in view of Quinlan (US 20170349281 A1) in further view of Liu (US 20160068267 A1).
Regarding Claim 3:
Lee does not expressly teach but Quinlan teaches:
a control system for receiving and storing information and executing instructions to control the child aerial vehicle. ("Other possible hardware components of the UAV parent module 30 may include a radio frequency (RF) transceiver 17 connected to the fuselage 12 or other suitable structure of the parent module 30. In such an embodiment, the parent module 30 may be configured to broadcast corresponding flight control instructions 170 to RF transceivers 17C of the various UAV child modules 20 via the RF transceiver 17 as shown in FIG. 2 when the UAS 10 transitions to the second flight configuration, to receive GPS position data, and/or to receive or transmit flight control status information." [0025])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Lee’s Unmanned aerial vehicle system having multi-rotor type rotary wing by a control system to control the child aerial vehicle as taught by Quinlan so that UAS system can conduct a designated module-specific mission.
The combination of Lee and Quinlan does not appear to teach a first set of sensors comprises a multifunction light detection and ranging (LIDAR) system.
However, Liu
the first set of sensors comprises a multifunction light detection and ranging (LIDAR) system ("... one or more sensors carried by the unmanned aerial vehicle and configured to provide sensor data and one or more processors." [0005]; "... time-of-flight data from proximity sensors such as lidar can be used determine the amount of structures near the UAV..." [0063])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Lee’s Unmanned aerial vehicle system having multi-rotor type rotary wing and Quinlan’s system and method for modular unmanned aerial system by sensors comprising of a multifunction light detection and ranging (LIDAR) system as taught by Liu because “lidar sensors can be used for determining to the environment type for example indoor and/or low altitude environments and outdoor and/or high altitude environments)”. [0063]
a housing capable of containing up to a 500 lb payload ("… a UAV may apply to a movable object..." [0110]; "… the movable object can be configured to carry a load … The load can be provided within a housing. The housing may be separate from a housing of the movable object, or be part of a housing for a movable object." [0111]; "... the load includes a payload ..." [0112]; "... the movable object may weigh no more than 1000 kg." [0107]; "... a ratio of a movable object weight to a load weight may be greater than, less than, or equal to about 1:1." [0108])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Lee’s Unmanned aerial vehicle system having multi-rotor type rotary wing and Quinlan’s system and method for modular unmanned aerial system by a housing capable of containing up to a 500 lb payload as taught by Liu in order to enable the UAV to carry a payload configured to perform an operation or function. For example, the payload can include one or more sensors for 
Regarding Claim 6:
The combination of Lee and Quinlan does not appear to teach a first set of sensors on the parent aerial vehicle detect one or more conditions in an environment at or near the target location to facilitate generation of the navigation instructions for the at least one child aerial vehicle.
However, Liu teaches:
the first set of sensors on the parent aerial vehicle detect one or more conditions in an environment at or near the target location to facilitate generation of the navigation instructions for the at least one child aerial vehicle. ("... one or more sensors carried by the unmanned aerial vehicle and configured to provide sensor data and one or more processors. The one or more processors can be individually or collectively configured to: determine, based on the sensor data, an environment type for the environment;" [0005]; "A “semi-autonomous flight mode” may include operating rules that utilize any suitable combination of user commands and automatically generated instructions to control the UAV .For example, a “waypoint flight mode” can permit a user to indicate a sequence of target locations or “waypoints” for the UAV to traverse (e.g., input using a remote controller, mobile device, etc.). The UAV can autonomously determine a flight path between the waypoints and then navigate according the flight path." [0050]; "... suitable image recognition techniques can be applied to image data obtained from vision sensors in order to distinguish between different environments." [0063])
Examiner Note: According to the specification, environment comprises of buildings in an urban setting, cliffs off of a beach or water, or a tree in a forest.
Lee’s Unmanned aerial vehicle system having multi-rotor type rotary wing and Quinlan’s system and method for modular unmanned aerial system by sensors detecting environment conditions for initiating UAV’s navigation instructions as taught by Liu  because flight modes is associated with a different obstacle avoidance strategy so that it can modify the desired movement path based on the obstacle avoidance strategy associated with the selected flight mode in order to prevent the unmanned aerial vehicle from colliding with the one or more obstacles. [0016]


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170369169 A1) in view of Quinlan (US 20170349281 A1) in further view of Liu (US 20160068267 A1) and Zhang (US 20190265705 A1).
Regarding Claim 9:
Lee does not expressly teach but Quinlan teaches the parent aerial vehicle further comprises instructions stored in a non-transitory computer readable storage medium that, when executed by a processor, cause the processor to::
transmit instructions to the child aerial vehicle to navigate to the target location. ("At step S55, the UAS 10 travels toward a predetermined rendezvous point. For instance, as a set of flight instructions broadcast or transmitted to the UAS 10 and received via the onboard RF transceiver 17, the UAS 10 may be provided with coordinates of a rendezvous point and heading by a ground-based control center (not shown), or the UAS 10 may be programmed with such information prior to takeoff. The method continues to step S58." [0037]; FIG 3 and 4)
Lee’s Unmanned aerial vehicle system having multi-rotor type rotary wing by transmitting instructions to the child aerial vehicle as taught by Quinlan so that the child aerial vehicle will able to execute designated module-specific mission.
The combination of Lee and Quinlan does not appear to teach analyzing received data providing geolocation and environment information for the region.
However, Liu teaches:
analyze received data providing geolocation and environment information for the region; ("The system can comprise: one or more sensors carried by the unmanned aerial vehicle and configured to provide sensor data and one or more processors. The one or more processors can be individually or collectively configured to: determine, based on the sensor data, an environment type for the environment;" [0005]; "The processing unit 1304 can have one or more processors, such as a programmable processor (e.g., a central processing unit (CPU)). The processing unit 1304 can be operatively coupled to a non-transitory computer readable medium 1306." [0130]; "In step 220, an environment type for the environment is determined based on the sensor data, which may also be referred to herein as “environmental recognition” or “environmental analysis.” In some embodiments, data obtained by one or more sensors can be analyzed in order to determine various quantitative statistics and/or qualitative measures that are indicative of a particular environment type." [0060])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Lee’s Unmanned aerial vehicle system having multi-rotor type rotary wing and Quinlan’s system and method for modular unmanned aerial system by analyzing received data providing geolocation and environment information as taught by Liu in order to develop obstacle avoidance strategies, enhance adaptability and safety and accomplish safety of ease 
	The combination of Lee and Quinlan does not appear to teach planning a path for the child aerial vehicle to reach the target location.
However, Zhang teaches:
plan a path for the child aerial vehicle to reach the target location; ("a non-transitory computer-readable storage medium with instructions stored thereon that, when executed by a computing system, cause the computing system to perform a method of planning a flight path for an aerial vehicle … The method comprises obtaining ... a path segment connecting a first point and a second point, wherein the first point and the second point are in a space of a plurality of points including a starting point and an end point, " [0027])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Lee’s Unmanned aerial vehicle system having multi-rotor type rotary wing and Quinlan’s system and method for modular unmanned aerial system by planning a path for the aerial vehicle to reach the target location as taught by Zhang in order to "... control signals from a control device continue to be received by the UAV, the control device can continue to direct the UAV to follow specific flight paths. In cases where the UAV has automatically determined a flight path, the UAV can choose to override the control signals until it reaches the end of the flight path or some intermediate destination. This approach may be advantageous when the UAV needs to act quickly and avoid any delays" [0090].


Claim 10, , 15, 16,  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 10179648 B2) in view of Quinlan (US 20170349281 A1) in further view of Liu (US 20160068267 A1).
Regarding Claim 10:
Chin teaches a parent air vehicle comprising:
a housing configured to carry a child aerial vehicle; (“… the present invention to provide apparatus for launching and recovering drones from a carrier aircraft capable of holding and recovering a series of drones.” FIG - 7, [col. 2, line 11])
Examiners Note:  Housing can be interpreted as reference’s carrier aircraft’s apparatus that will hold the UAVs.
a release mechanism to release a child aerial vehicle from the housing; (“… invention is the provision of apparatus for launching and recovering drones from underneath carrier aircrafts.” [col. 2, line 1]; “Normally, if drone 3 is to be launched forward, stinger 5 with the catcher shuttle 9 with captive drone 3 on top held captive between latching arms 139 and 139′ is lowered out of the bay 113 to an optimal attitude with the slipstream, then stinger 5 is extended out of the turbulent air around carrier aircraft 1, and catcher shuttle 9 is rapidly driven to the forward end of stinger 5. Just before catcher shuttle 9 reaches the forward end, retract cylinder 129 retracts latching arm 139 and releases drone 3 into free flight.” [col. 7, line 14])
Examiners Note: This teaching of the reference describes the release process of drones launched form the aircraft.
operating the release mechanism to release the child aerial vehicle; (“… invention is the provision of apparatus for launching and recovering drones from underneath carrier aircrafts.” [col. 2, line 1]; “Normally, if drone 3 is to be launched forward, stinger 5 with the catcher shuttle 9 with captive drone 3 on top held captive between latching arms 139 and 139′ is lowered out of the bay 113 to an optimal attitude with the slipstream, then stinger 5 is extended out of the turbulent air around carrier aircraft 1, and catcher shuttle 9 is rapidly driven to the forward end of stinger 5. Just before catcher shuttle 9 reaches the forward end, retract cylinder 129 retracts latching arm 139 and releases drone 3 into free flight.” [col. 7, line 14])
	Chin does not expressly teach but Quinlan teaches:
instructions stored in memory that are executed by a processor to perform the functions of: determining that the parent aerial vehicle is hovering above a region containing a target location; ("The method 50 for controlling progression through multiple different operating stages of the timeline 40 is described with reference to FIG. 4." [0034]; "Step S58 includes determining whether the UAS 10 has reached a predetermined rendezvous point" [0039])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus by determining a target location above where the parent aerial vehicle hovers as taught by Quinlan so that the child aerial vehicles can be detached from the parent aerial vehicle to conduct mission objectives.
transmitting navigation instructions to the child aerial vehicle to direct the child aerial vehicle to travel to the target location. ("… the parent module 30 may be configured to broadcast corresponding flight control instructions 170 to RF transceivers 17C of the various UAV child modules 20..." [0025]; "At step S55, the UAS 10 travels toward a predetermined rendezvous point. For instance, as a set of flight instructions broadcast or transmitted to the UAS 10 and received via the onboard RF transceiver 17, the UAS 10 may be provided with coordinates of a rendezvous point and heading by a ground-based control center (not shown), or the UAS 10 may be programmed with such information prior to takeoff. The method continues to step S58." [0037]; FIG 3 and 4)
Chin’s Airborne drone launch and recovery apparatus by transmitting navigation instructions to the child aerial vehicle as taught by Quinlan so that the child aerial vehicle can will able to perform parcel delivery, scientific research, search and rescue operations, or surveillance and reconnaissance missions.
The combination of Chin and Quinlan does not appear to teach one or more sensors for detecting one or more conditions in an environment and receiving data providing geolocation and environment information for the region.
However, Liu teaches:
one or more sensors for detecting one or more conditions in an environment; ("... one or more sensors carried by the unmanned aerial vehicle and configured to provide sensor data and one or more processors. The one or more processors can be individually or collectively configured to: determine, based on the sensor data, an environment type for the environment;" [0005]; "... suitable image recognition techniques can be applied to image data obtained from vision sensors in order to distinguish between different environments. For example, image recognition can be used to identify environmental objects that are indicative of a certain environment type (e.g., trees indicating a rural environment, buildings and people indicating an urban environment)." [0063])
Examiners Note: According to the specification, environment comprises of buildings in an urban setting, cliffs off of a beach or water, or a tree in a forest.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus and Quinlan’s system and method for modular unmanned aerial system by sensors detecting environment conditions as taught by Liu in order to "the flight mode is automatically selected based on data (e.g., environmental information, state information for the unmanned aerial vehicle) obtained by one or more sensors on the unmanned aerial vehicle. Each flight mode may provide different control schemes for operating the unmanned aerial vehicle, such as different obstacle avoidance strategies, thereby enhancing adaptability, safety, and ease of use." [0004].
receiving data providing geolocation and environment information for the region; ("... one or more sensors carried by the unmanned aerial vehicle and configured to provide sensor data and one or more processors."[0005]; "receiving sensor data from one or more sensors carried by the unmanned aerial vehicle; determining, based on the sensor data and with aid of a processor, an environment type for the environment;" [0009])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus and Quinlan’s system and method for modular unmanned aerial system by receiving data providing geolocation and environment information as taught by Liu in order to "the flight mode is automatically selected based on data (e.g., environmental information, state information for the unmanned aerial vehicle) obtained by one or more sensors on the unmanned aerial vehicle. Each flight mode may provide different control schemes for operating the unmanned aerial vehicle, such as different obstacle avoidance strategies, thereby enhancing adaptability, safety, and ease of use." [0004].
Regarding Claim 15:
The combination of Chin and Quinlan does not appear to teach the region comprises a littoral zone or an urban environment.
However, Liu teaches:
the region comprises a littoral zone or an urban environment. ("… FIG. 1A illustrates a UAV 102 operating in an outdoor environment 100, in accordance with embodiments. The outdoor environment 100 may be an urban, suburban, or rural setting ..." [0044])
Chin’s Airborne drone launch and recovery apparatus and Quinlan’s system and method for modular unmanned aerial system to UAVs working in an urban environment as taught by Liu to enhance UAV performance for the corresponding environment type by turning on urban flight mode or rural flight mode. [0051]
Regarding Claim 16:
All the limitations of claim 16 are substantially similar to the limitations in claim 10, and therefore the combination renders the claimed method steps obvious since such would be a logical manner of using the combination
Regarding Claim 19:
	The combination of Chin and Quinlan, as shown in the rejection above, discloses the limitations of claim 16.
Chin does not expressly teach but Quinlan teaches:
receiving instructions at the parent aerial vehicle to perform a first task from a remote system. ("... in its second forward flight mode in which the UAV child modules 20 are fully undocked from the UAV parent module 30 and operating in close proximity thereto, e.g., autonomously or via remote control by a human or automated pilot." [0028])
Examiner Note: According to the specification, the first task may include any of a number of tasks, such as to launch from a docking station, to fly to a designated region, to release one or more child aerial vehicles 104, to communicate with one or more child aerial vehicles 104, or to re-couple with one or more child aerial vehicles 104.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus by receiving instructions at the parent aerial vehicle to perform tasks as taught by Quinlan so that parent vehicle can transmit the instructions to the child aerial vehicles to conduct flight missions
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 10179648 B2) in view of Quinlan (US 20170349281 A1) in further view of Liu (US 20160068267 A1) and Lee (US 20170369169 A1).
Regarding Claim 11:
The combination of Chin, Quinlan and Liu, as shown in the rejection above, discloses the limitations of claim 10. The combination of Chin, Quinlan and Liu does not appear to teach a parent aerial vehicle comprising a communication interface for receiving instructions from a remote system and for transmitting instructions to the child aerial vehicle.
However, Lee teaches:
communication interface for receiving instructions from a remote system and for transmitting instructions to the child aerial vehicle. (“The first and second unmanned aerial vehicles 100 and 200 may transmit and receive signals to and from each other through the wireless transmission/reception units 130 and 230.”[0048]; “… first unmanned aerial vehicle 100 may perform the role of relay on wireless transmission and reception between the second unmanned aerial vehicle 200 and the controller 400 or the manipulator 500. That is, signals transmitted from the controller 400 or the manipulator 500 may be transmitted to the second unmanned aerial vehicle 200 …” [0049])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus, Quinlan’s system and method for modular unmanned aerial system and Liu’s context-based flight mode selection by parent aerial vehicle comprising a communication interface for receiving and transmitting instructions to the child aerial vehicle as taught by Lee to perform various mission objectives such as long-range 
Regarding Claim 12:
The combination of Chin, Quinlan and Liu, as shown in the rejection above, discloses the limitations of claim 10. The combination of Chin, Quinlan and Liu does not appear to teach a parent aerial vehicle providing the instructions to the child aerial vehicle comprise one or more of: navigation instructions for the child aerial vehicle to reach the target location, instructions for the child aerial vehicle to operate at least one sensor on the child aerial vehicle and to store information received from the at least one sensor, and navigation instructions for the child aerial vehicle to re-couple to the parent aerial vehicle.
However, Lee teaches:
the instructions to the child aerial vehicle comprise one or more of. navigation instructions for the child aerial vehicle to reach the target location, instructions for the child aerial vehicle to operate at least one sensor on the child aerial vehicle and to store information received from the at least one sensor, and navigation instructions for the child aerial vehicle to re-couple to the parent aerial vehicle. (“The mother drone may act as a communication repeater for the baby drone in the standby state, and monitor the baby drone or provide an additional navigation signal.” [0087])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus, Quinlan’s system and method for modular unmanned aerial system and Liu’s context-based flight mode selection by parent aerial providing vehicle navigation instructions for the child aerial vehicle as taught by Lee so that the child aerial vehicle can receive GPS position data and receive or transmit flight control status information with the parent aerial vehicle. Hence, the child modules can transition to independent flight.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170369169 A1) in view of Quinlan (US 20170349281 A1) in further view of Liu (US 20160068267 A1) and Zhang (US 20190265705 A1).
Regarding Claim 13:
The combination of Chin, Quinlan and Liu, as shown in the rejection above, discloses the limitations of claim 10. The combination of Chin, Quinlan and Liu does not appear to teach determine, a flight plan for the child aerial vehicle based on the received data providing geolocation and environment information for the region.
However, Zhang teaches:
the processor is further configured to determine, using a computer-based flight planner, a flight plan for the child aerial vehicle based on the received data providing geolocation and environment information for the region. ("a non-transitory computer-readable storage medium with instructions stored thereon that, when executed by a computing system, cause the computing system to perform a method of planning a flight path for an aerial vehicle … The method comprises obtaining ... a path segment connecting a first point and a second point, wherein the first point and the second point are in a space of a plurality of points including a starting point and an end point, " [0027])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus, Quinlan’s system and method for modular unmanned aerial system and Liu’s context-based flight mode selection by a determining a flight plan for the child aerial vehicle as taught by Zhang in order to "... control signals from a control device continue to be received by the UAV, the control device can continue to direct the UAV to follow specific flight paths. In cases where the UAV has automatically determined a flight path, the UAV can choose to override the control signals until it reaches the end of the flight path or some intermediate destination. This approach may be advantageous when the UAV needs to act quickly and avoid any delays" [0090].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170369169 A1) in view of Quinlan (US 20170349281 A1) in further view of Liu (US 20160068267 A1) and Zhang (US 20190265705 A1).
Regarding Claim 18:
The combination of Chin, Quinlan and Liu, as shown in the rejection above, discloses the limitations of claim 16. The combination of Chin, Quinlan and Liu does not appear to teach determine, a flight plan for the child aerial vehicle based on the received data providing geolocation and environment information for the region.
However, Zhang teaches:
determining, using the received data providing geolocation and environment information for the region, a flight plan for the child aerial vehicle. ("a non-transitory computer-readable storage medium with instructions stored thereon that, when executed by a computing system, cause the computing system to perform a method of planning a flight path for an aerial vehicle … The method comprises obtaining ... a path segment connecting a first point and a second point, wherein the first point and the second point are in a space of a plurality of points including a starting point and an end point, " [0027])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus, Quinlan’s system and method for modular unmanned aerial system and Liu’s context-based flight mode selection by a determining a flight plan for the child aerial vehicle as taught by Zhang in order to "... control signals from a control device continue to be received by the UAV, the control device can continue to direct the UAV to follow specific flight paths. In cases where the UAV has automatically determined a flight path, the UAV can choose to override the control signals until it reaches the end of the flight path or some intermediate destination. This approach may be advantageous when the UAV needs to act quickly and avoid any delays" [0090].

Claim 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 10179648 B2) in view of Quinlan (US 20170349281 A1) in further view of Liu (US 20160068267 A1) and Wang (US 20160023762 A1).
Regarding Claim 14:
The combination of Chin, Quinlan and Liu, as shown in the rejection above, discloses the limitations of claim 10.  The combination of Chin, Quinlan and Liu does not appear to teach the parent aerial vehicle is configured to be stationed on and launch from a water transport device, a land transport device, or an aerial device.
However, Wang teaches:
the parent aerial vehicle is configured to be stationed on and launch from a water transport device, a land transport device, or an aerial device. ("The UAV may be capable of taking off and landing from the vehicle." [0080]; FIG. 1 and 2)
Examiners Note: According to the reference, description of the vehicle may apply to land-bound, underground, underwater, water surface, aerial, or space-based vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus, Quinlan’s system and method for modular unmanned aerial system and Liu’s context-based flight mode selection by an aerial vehicle being able to be stationed on and launch from any vehicles as taught by Wang in order to  establish a UAV docking system permitting a UAV to dock with a vehicle so that it will gather information about the environment surrounding the vehicle and communicate with the vehicle. [0004]
Regarding Claim 20:
	The combination of Chin, Quinlan and Liu, as shown in the rejection above, discloses the limitations of claim 16.
All the limitation of claim 20 is substantially similar to the limitations in claim 14, and therefore claim 20 is rejected using the same rationale as in claim 14.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 10179648 B2) in view of Quinlan (US 20170349281 A1) in further view of Liu (US 20160068267 A1) and Gong (US 20180211263 A1).
Regarding Claim 17:
The combination of Chin and Quinlan, as shown in the rejection above, discloses the limitations of claim 16.
Chin does not expressly teach but Quinlan teaches:
transmitting instructions, from the parent aerial vehicle, to the child aerial vehicle to return to the parent aerial vehicle ("At step S68, the parent module 30 commences docking operations with any of the UAV child modules 20 flying in proximity to the parent module 30, with step S68 commencing at about t4 in FIG. 3." [0045])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus by transmitting instructions, from the parent aerial vehicle, to the child aerial vehicle as taught by Quinlan so that information gathered from the missions can be studied for the research purposes. 
The combination of Chin, Quinlan and Liu does not appear to teach transmitting instructions, from the parent aerial vehicle, to the child aerial vehicle to operate one or more sensors and to store information received from the one or more sensors.
Gong teaches:
transmitting instructions, from the parent aerial vehicle, to the child aerial vehicle to operate one or more sensors and to store information received from the one or more sensors ("The one or more commands may be used to control flight of the UAV, take-off of the UAV, landing of the UAV, operation of a payload of the UAV, operation of a carrier of the UAV, operation of one or more sensors on-board a UAV ..." [0406]; "… multiple sets of information may be provided with a related command... a first set of information may be stored when the command is issued by the user...a second set of information may be stored when the command is received by the UAV" [0416])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Chin’s Airborne drone launch and recovery apparatus, Quinlan’s system and method for modular unmanned aerial system and Liu’s context-based flight mode selection by transmitting instructions to aerial vehicles to operate one or more sensors and to store information as taught by Gong  so that the stored information can be used for performing various UAV operations such as taking surrounding images, flight commands, navigation process, establishing communication between the UAVs etc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patterson (US 20180155021 A1) is pertinent because “an Unmanned Aerial System (UAS) as described herein may be configured to provide the above-noted distributed aerial presence using one or more Unmanned Aerial Vehicle (UAV) modules as set forth herein. The UAS and/or the individual UAV modules of may deliver parcels or transport other payloads over an expanded flight range, or may optionally perform dedicated flight 
Goossen (US 20140018979 A1) is pertinent because “An unmanned aerial vehicle (UAV) is an aircraft that flies without a human crew on board the aircraft, A UAV can be used for various purposes, such as the collection of ambient gaseous particles, observation, thermal imaging, and the like. A micro air vehicle (MAV) is one type of UAV, which, due to its relatively small size, can be useful for operating in complex topologies, such as mountainous terrain, urban areas, and confined spaces. The structural and control components of a MAV are constructed to be relatively lightweight and compact. Other types of UAVs may be larger than MAVs and may be configured to hover or may not be configured to hover. A UAV may include, for example, a ducted fan configuration or a fixed wing configuration.”
Castelli (US 10170011 B2) is pertinent because “According to an embodiment, a computer-implemented method can comprise meeting, by a drone device operatively coupled to a processor, an aircraft at a first location. The computer-implemented method can also comprise guiding, by the drone device, the airplane to a second location along a ground movement path selected from a plurality of ground movement paths associated with an airport. The guiding can comprise providing a direction indication to the aircraft, and monitoring a defined region around the aircraft for one or more hazards. The guiding can also comprise, in response to identifying a hazard from the one or more hazards related to the defined region around the aircraft, providing a hazard indication to the aircraft.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571) 272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASUN KHAN/Examiner, Art Unit 3666           
                                                                                                                                                                                             /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666